DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 6/27/2022.
Claims 1-16 and 24-30 are pending.  Claims 8-16 are withdrawn. Claims 17-23 are cancelled. Claims 24-30 are new. Claim 1 is currently amended.  Claims 1 and 24 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants’ arguments and amendments, filed 6/27/2022, with respect to 112 Rejections, as indicated in line number 3 of the office action mailed 3/25/2022, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments and amendments, filed 6/27/2022, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the combined teachings of Krueger and Hino as noted below in the rejection of independent claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the backside" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2006/0151203 A1, hereinafter “Krueger”) in view of Hino et al. (US 2019/0131210 A1, hereinafter “Hino”).
Regarding independent claim 1, Figure 2 of Krueger discloses a chip scale package (CSP), comprising: 
a semiconductor die CH (“chip”- ¶¶0020, 0065); 
a conductive terminal AE (“external electrodes”- ¶0092) coupled to the semiconductor die CH; and
a non-conductive coat AB (“dielectric layer”- ¶0067) covering a backside of the semiconductor die CH and a sidewall of the semiconductor die CH, the non-conductive coat AB having a thickness, wherein a strip of the sidewall (i.e., the bottom portion of the sidewall of chip CH) of the semiconductor die CH is exposed.
Krueger does not expressly disclose wherein the thickness of less than 45 microns.
However, it would have been obvious to form the thickness of the non-conductive coat within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Krueger does not expressly disclose the non-conductive coat having a uniform thickness on the sidewall of the semiconductor die.
Figure 1 of Hino discloses a coat 13, 15 (“bonding members”- ¶0029) having a uniform thickness on a sidewall (i.e., top sidewall) of a semiconductor die 2, 3 (“semiconductor devices”- ¶0019) (¶0029).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Krueger such that the non-conductive coat, which is analogous to the coat in Hino, has a uniform thickness on the sidewall of the semiconductor die as taught by Hino for the purpose of utilizing a suitable and well-known configuration of the coat element which improves the reliability of the coat element (Hino ¶0029). Thus, in the combined teachings of Krueger and Hino it is taken that the non-conductive coat AB has a uniform thickness in areas where the non-conductive coat AB is formed on the semiconductor die CH, which includes the sidewalls and the backside of the semiconductor die CH.
Regarding claim 2, Figure 2 of Krueger discloses wherein the CSP comprises a wafer level CSP (WCSP), since the semiconductor die CH are formed from a wafer (¶0096).
Regarding claim 3, Figure 2 of Krueger discloses wherein the non-conductive coat AB comprises an epoxy (¶0021), since Glob-Top is epoxy-based.
Regarding claim 4, Figure 2 of Krueger does not expressly disclose wherein the thickness of the non-conductive coat ranges from 2 microns to 6 microns.
However, it would have been obvious to form the thickness of the non-conductive coat within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 5, Figure 2 of Krueger discloses wherein the non-conductive coat AB is to block at least one type of light from entering the semiconductor die CH, since coat AB can be used for laser inscription (¶0025) which would inherently require coat AB to block a type of light (i.e., laser) from entering die CH.
Regarding claim 6, Figures 2 and 6c of Krueger disclose wherein the non-conductive coat AB abuts the backside of the semiconductor die CH and four sidewalls of the semiconductor die CH, since coat AB fully surrounds die CH (¶¶0012, 0027) such that it would cover the four sidewalls of die CH.
Regarding claim 7, Figure 2 and 6c of Krueger disclose wherein the non-conductive coat AB abuts the backside of the semiconductor die CH and at least some, but not all, of each of four sidewalls of the semiconductor die CH, since coat AB fully surrounds die CH (¶¶0012, 0027) such that it would cover the four sidewalls of die CH except the bottom portions of the sidewalls as shown in Figure 2.
Regarding independent claim 24, Figure 2 of Krueger discloses a package, comprising: 
a semiconductor die CH (“chip”- ¶¶0020, 0065); 
a conductive terminal AE (“external electrodes”- ¶0092) coupled to an active surface of the semiconductor die CH; and 
a non-conductive coat AB (“dielectric layer”- ¶0067) covering a sidewall of the semiconductor die CH, wherein a strip of the sidewall (i.e., the bottom portion of the sidewall of chip CH) of the semiconductor die CH is exposed.
Krueger does not expressly disclose the non-conductive coat having a uniform thickness on the sidewall of the semiconductor die.
Figure 1 of Hino discloses a coat 13, 15 (“bonding members”- ¶0029) having a uniform thickness on a sidewall (i.e., top sidewall) of a semiconductor die 2, 3 (“semiconductor devices”- ¶0019) (¶0029).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Krueger such that the non-conductive coat, which is analogous to the coat in Hino, has a uniform thickness on the sidewall of the semiconductor die as taught by Hino for the purpose of utilizing a suitable and well-known configuration of the coat element which improves the reliability of the coat element (Hino ¶0029). Thus, in the combined teachings of Krueger and Hino it is taken that the non-conductive coat AB has a uniform thickness in areas where the non-conductive coat AB is formed on the semiconductor die CH, which includes the sidewalls and the backside of the semiconductor die CH.
Regarding claim 25, Figure 2 of Krueger discloses wherein the non-conductive coat AB covers a backside of the semiconductor die CH.
Regarding claim 26, the combined teachings, particularly Figure 2 of Krueger discloses wherein the non-conductive coat AB having a uniform thickness on the backside of the semiconductor die CH (see combined teachings above in the rejection of claim 24).
Regarding claim 27, the combined teachings, particularly Figure 2 of Krueger discloses wherein the uniform thickness on the backside of the semiconductor die CH is the same as the uniform thickness of the sidewall of the semiconductor die CH (see combined teachings above in the rejection of claim 24).
Regarding claim 28, Figure 2 and 6c of Krueger disclose wherein the non-conductive coat AB abuts the backside of the semiconductor die CH and at least some, but not all, of each of four sidewalls of the semiconductor die CH, since coat AB fully surrounds die CH (¶¶0012, 0027) such that it would cover the four sidewalls of die CH except the bottom portions of the sidewalls as shown in Figure 2.
Regarding claim 29, Figure 2 of Krueger discloses wherein the backside of the semiconductor die CH is opposite the active surface of the semiconductor die CH.
Regarding claim 30, Figure 2 of Krueger discloses wherein the non-conductive coat AB comprises at least one of epoxy, resin, pain, tape, mold compound, and laminate (¶0021).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895